RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 20a0344p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT



 STEPHANIE TROUTMAN, Administratrix of the Estate of             ┐
 Charles R. Troutman, Jr.,                                       │
                                   Plaintiff-Appellant,          │
                                                                 │
                                                                 >     No. 20-5290
        v.                                                       │
                                                                 │
                                                                 │
 LOUISVILLE METRO DEPARTMENT OF CORRECTIONS, et al.,             │
                                       Defendants,               │
                                                                 │
 LOUISVILLE-JEFFERSON COUNTY METRO GOVERNMENT;                   │
 MARK E. BOLTON, individually and in his official                │
 capacity as Director, Louisville Metro Department of            │
 Corrections; JAMES COX, Prison Classification                   │
 Interviewer, individually and in his official capacity,         │
                                                                 │
                                     Defendants-Appellees.
                                                                 │
                                                                 ┘

                          Appeal from the United States District Court
                       for the Western District of Kentucky at Louisville.
                       No. 3:16-cv-00742—David J. Hale, District Judge.

                                    Argued: October 6, 2020

                              Decided and Filed: October 29, 2020

              Before: DAUGHTERY, DONALD, and READLER, Circuit Judges.
                               _________________

                                            COUNSEL

ARGUED: Alphonse A. Gerhardstein, GERHARDSTEIN & BRANCH CO. LPA, Cincinnati,
Ohio, for Appellant. J. Denis Ogburn, JEFFERSON COUNTY ATTORNEY’S OFFICE,
Louisville, Kentucky, for Appellees. ON BRIEF: Alphonse A. Gerhardstein, M. Caroline
Hyatt, GERHARDSTEIN & BRANCH CO. LPA, Cincinnati, Ohio, Larry D. Simon, Louisville,
Kentucky, for Appellant. J. Denis Ogburn, JEFFERSON COUNTY ATTORNEY’S OFFICE,
Louisville, Kentucky, for Appellees.    David M. Shapiro, RODERICK & SOLANGE
MACARTHUR JUSTICE CENTER, Chicago, Illinois, for Amici Curiae.
 No. 20-5290            Troutman v. Louisville Metro Dep’t of Corrections                  Page 2


                                      _________________

                                           OPINION
                                      _________________

       BERNICE BOUIE DONALD, Circuit Judge. In this case, Charles Troutman, a pretrial
detainee at the Louisville Metro Department of Corrections (“LMDC”), committed suicide after
jail officials placed him in solitary confinement despite a recent suicide attempt. Plaintiff
Stephanie Troutman (“Stephanie”), Charles’ daughter and administrator of his estate, filed this
action pursuant to 42 U.S.C. § 1983, alleging that the various defendants—(1) the classification
officer, James Cox (“Cox”); (2) the LMDC Director, Mark Bolton (“Bolton”); and (3) the
municipality itself, Louisville-Jefferson County Metro Government (“Louisville Metro”)—were
deliberately indifferent to the serious medical needs of her father. Stephanie appeals the district
court’s grant of summary judgment in favor of all three defendants. For the reasons explained
below, we REVERSE and REMAND the district court’s order granting summary judgment in
favor of Cox. We AFFIRM the grant of summary judgment in favor of Bolton and Louisville-
Jefferson County Metro Government.

                                      I. BACKGROUND

       A. Charles Troutman’s Arrest and Suicide Attempt

       The Louisville Metro Police arrested Charles for various drug offenses on November 12,
2015. His intake paperwork showed that he was a daily user of heroin and methamphetamine,
including use on the date of his arrest. Early on November 13, Charles first attempted suicide
inside the holding cell.    According to the deposition testimony of Sergeant Eric Schmitt
(“Schmitt”), another officer found Charles “with gauze tied so tightly around his neck that
[Charles] was choking.” Charles’ “inmate notes” prepared by Cox, show that Charles attempted
to hang himself on the booking floor. The officer who discovered Charles said that the gauze
was so tight that he could not get a finger in. Charles also allegedly asked the responding officer
why he did not leave Charles for a few more minutes.

       The reported reasons for the suicide attempt vary. Charles told Schmitt that he “was a
junkie and had no reason to live because he was going to get 20 years for his charges,” but
 No. 20-5290                 Troutman v. Louisville Metro Dep’t of Corrections                              Page 3


Dr. Donna Smith (“Smith”) later testified that Charles told her he was upset at being in holding
and felt like staff was ignoring him and that Charles knew if he did “something like that, that he
would get moved out of there immediately.” Smith did not consider the attempt to be serious
because he did not hang from anything and did not have any mark on his neck. Bolton thought
that “the attempt was really nothing more than attention getting.”

         That same day, November 13, jail staff placed Charles on Level 1 suicide observation and
detox. A nurse conducted a medical screening soon after the suicide attempt. That screening
showed that Charles attempted suicide three to four times in the past, and that he was “currently
thinking about suicide” and had “a plan or suicide instrument in [his] possession.”1
Additionally, that report noted that Charles showed signs of depression; expressed feelings of
hopelessness; appeared anxious, afraid, or angry; and appeared embarrassed or ashamed. The
report also noted that the screener did not “feel that the subject [wa]s capable of understanding
all questions being asked.”

         A November 14 report described Charles as distractible, agitated, and irritable with
tangential thought processing and pressured speech. Charles explained that he had no head
injuries within the prior six months, although Stephanie called the jail to report that he recently
experienced a traumatic brain injury that required hospitalization.2 No one in the jail conveyed
that information to the medical staff, according to Smith’s deposition testimony. Nonetheless, a
behavioral health psychiatric evaluation conducted by Correct Care Solutions on November 16
noted that Charles experienced a traumatic brain injury the prior year which left him in a coma
for nine days.

         That November 14 report shows that Charles told medical staff “I’m not good at all, I’m
dying! The nurses don’t like me because I’m a junkie.” The report also indicated sleep
disturbance and minimal appetitive.              A report from the following day, however, showed


         1
         The paperwork is unclear as to when each of those attempts took place, aside from noting that at least one
of them occurred in 2015 (which, presumably, was his attempt days before).
         2
           Stephanie asserts that she made this call in response to her father’s complaint that the jail counselor was
disinterested in him. She attempted to get ahold of the counselor but was only able to leave a message with whom
she thinks was a general jail receptionist.
 No. 20-5290             Troutman v. Louisville Metro Dep’t of Corrections                 Page 4


improvement. Charles denied any suicidal intent, remarking that “I love myself the most.” The
reports also showed improvement in appetite and interaction with peers, though they did note
continued significant sleep disturbances, presumably related to his detox.

        On November 16, Charles first met with Smith. Under relevant past medical history,
Smith’s evaluation indicated the traumatic brain injury the prior year as well as stuttering and
hypertension. Smith wrote that Charles denied his attempt was an actual suicide attempt and
noted that he was calm and cooperative during the evaluation. The two spoke about Charles’
traumatic brain injury, but Smith did not further investigate that injury. Nor did she speak with
any of the officers present at the scene of the attempt, and thus she only later learned the extent
to which Charles tightened the gauze around his neck or the condition in which the officers
found Charles—“spitting and jerking.”        According to Smith, during these three days of
observation, “not one person said that [Charles] was suicidal, saw him crying, saw him sad, [or]
saw him with a flat affect.”

        B. Clearance to General Population

        On November 17, mental health officials cleared Charles to move to general population.
Bolton indicated that after staff cleared Charles to general population, there was nothing to
indicate that he was acutely suicidal. According to Bolton, “[t]here was nothing to indicate that
[Charles] had--was--was going to kill himself. If--if there was, we would’ve done something
about it.”

        The following day, Stephanie called her father and became worried at the extent of
Charles’ crying, which Stephanie says was unusual for him. Consistent with his explanation to
the officers who found him after the suicide attempt, Charles expressed worry that he would
receive a lengthy prison sentence. Stephanie told her father that she thought she had the money
lined up and that he would be out on bail in a couple of days.

        C. Move to Solitary

        On November 18, Charles got into a verbal altercation with another inmate. Because of
that altercation, jail officials moved Charles to the Community Corrections Center (“CCC”)
 No. 20-5290                  Troutman v. Louisville Metro Dep’t of Corrections                                 Page 5


4 North 1. The CCC does not have single segregation cells. Days later, on November 21,
Charles received another disciplinary infraction for a physical altercation with another inmate,
upon which staff moved him back from CCC to the main jail complex.3 Cox was responsible for
Charles’ subsequent placement, and he understood jail policy to require placement in solitary
confinement pending disciplinary proceedings. When Defendant Cox moved Charles to solitary,
Cox knew that Charles had a prior suicide attempt in jail, though he was not privy to all of
Charles’ records from medical.4 Cox himself entered the note on November 13 indicating that
Charles tried to hang himself in a booking cell. Nonetheless, Cox understood Charles’ clearance
to return to general population as authorizing Charles for all movement within the jail.

         Cox chose to place Charles in a solitary cell with barred windows. He then decided to
notify Nurse Brown (“Brown”) of Charles’ move to solitary. In his deposition, Cox described
the call to Brown as a “general courtesy” call. Cox stated that his concern at the time was the
risk of seizures from detox, not suicide. Cox spoke with Brown who indicated that she would
pass the message along to the Charge Nurse. Cox entered the following into XJail, the record-
keeping system: “INMATE MOVED TO H5D9 PENDING DISCIPLINARY.                                                NOTIFIED
NURSE BROWN OF SINGLE CELL USE AND WAITING TO HERE [sic] BACK FROM
MEDICAL ON THAT.” Cox stated in his deposition that he would expect to hear back if there
were any problems with Charles going to that particular cell.5




         3
          At this point, Defendants state in their response that Charles was in a single cell in this interim period, i.e.
that he was already in a solitary cell before officials moved him to the cell in which he committed suicide. The
record reveals, however, that staff moved Charles from CCC to a general population dorm within the main jail,
which held around thirty men.
         4
           In his deposition, Cox explained that he would have been present on the booking floor during Charles’
suicide attempt but that because of the configuration of desks, he did not physically see the attempt. Nonetheless, he
entered that attempt into Charles’ jail records.
         5
           According to Cox, since Charles’ suicide, jail policy has changed. No longer do officials move detainees
into solitary pending disciplinary proceedings in most cases. Further, detainees with a prior suicide attempt receive
the “no bars” alert that would prevent any placement in a cell with bars like the one in which Charles killed himself.
The jail instituted these changes two to three months after Charles’ suicide, although Ernst (the jail’s classification
coordinator) testified that the no-bar policy was in place as early as 2012 but changed throughout the years. Cox
believes these changes resulted from Charles’ death “[a]long with many others.” Cox further notes that if the jail
had implemented these changes on November 24, 2015, they would not have moved Charles to solitary
confinement.
 No. 20-5290                Troutman v. Louisville Metro Dep’t of Corrections                            Page 6


        Later, however, Cox stated in his deposition that he understood jail policy to require at
minimum verbal clearance from medical before placing someone like Charles in a solitary cell.
In response to a 2014 suicide in a barred solitary cell,6 the jail classification coordinator Kyle
Ernst (“Ernst”) circulated an email with a purported policy requiring classification officers to fill
out a form showing explicit approval from medical staff to move an inmate to a single cell. This
procedure required staff to call medical and obtain approval, specifically indicating who in
medical made the approval. Jail staff received training on this clearance procedure: “[a]nytime
anyone is placed in a single cell, they have to call the charge nurse and get clearance.” If the
charge nurse is not immediately available, the nurse is trained to locate the charge nurse and get
single-cell clearance. Classification officers must receive affirmative medical clearance before
making such a transfer.          This procedure is not codified as a written policy but rather is
communicated to staff through on-the-job training. Though Ernest and Cox were both aware of
this policy (despite disagreement as to whether written or verbal clearance was required), Bolton
was not familiar with the policy, referring to it not as a policy but rather as a communication
between Ernst and his classification subordinates in an attempt “to mitigate risk.”

        Cox understood the procedure as requiring verbal clearance. He also stated that he
believed because of Charles’ recent suicide attempt—which he knew about at the time of
Charles’ placement in solitary—moving Charles to a solitary cell could “harbor a risk” of
suicide, but that despite this “gut reaction” counseling against moving Charles into solitary,
(1) Cox was not the one qualified to make that decision, and (2) his opposition “wouldn’t have
changed [Charles’] placement.” He did note, however, that if he had said “Hey, I think this
guy’s going to commit suicide,” that mental health would have performed another evaluation


        6
           Stephanie describes six suicides within the two years preceding Charles’ suicide, all in barred solitary
cells. After the fifth suicide, Correct Care Solutions provided an environmental recommendation regarding the bars
in solitary cells. The report noted that the “bars present an easily accessible opportunity for self-harm. It is
recommended that the necessity of these bars be evaluated or an alternative safety implement for windows be
considered.” Dr. Smith signed off on this report. A few months later, a sixth inmate hanged himself in a barred
solitary cell on October 4, 2015, the month before Charles’ suicide.
         In addition to the clearance required before removal to solitary, LMDC had another purported policy in
which certain inmates with a history of suicide attempts received a “no bars” alert. Whereas before medical staff
made the no-bars determination, LMDC shifted to using a committee that met weekly to decide whether an inmate
merited a no-bars alert. This “no-bar” alert procedure was available at the time that Charles was released from
observation into general population. It is unclear why Charles received no such alert.
 No. 20-5290                 Troutman v. Louisville Metro Dep’t of Corrections                            Page 7


before moving Charles. Smith later testified that if she had received such a call, she “would
[have] recommend[ed] Charles not be placed in a single cell” based on his recent suicide attempt.
Another nurse supervisor testified that he would have recommended Charles be placed in a cell
with no bars because of concern a barred cell presents “ligature points” and that “[t]hey were not
supposed to move him until they heard back from medical.”7 Cox himself agreed that placing an
inmate with a bedsheet in a barred solitary cell presented an opportunity for a suicidal inmate to
commit suicide.

        Despite noting that he was waiting to hear back from medical, Cox did not wait. Cox
moved Charles to a solitary cell with bars. Less than two hours after his move to that solitary
cell, Charles hanged himself. At 10:47 P.M. on November 24, an officer found Charles hanging
from a bedsheet tied to the bars in his cell. Jail staff immediately began CPR and transported
Charles to the University of Louisville Hospital. Charles never regained brain function, and on
November 28, 2015, his family took him off life support.

        D. Procedural History

        Stephanie Troutman, as personal representative of Charles Troutman’s estate, initially
brought suit against several defendants, including: Louisville Metro Department of Corrections,
Louisville/Jefferson County Metro Government, Mark Bolton, seven correction officers, Correct
Care Solutions, four Correct Care Solutions nurses, and several John and Jane Does. Troutman
asserted claims under 42 U.S.C § 1983 against the officers, the Department of Corrections, and
the municipality for deliberate indifference and failure to train. Troutman also asserted wrongful
death and gross negligence claims under Kentucky state law. After several amended complaints
and extended discovery, she voluntarily dismissed most of those defendants. Later, Stephanie
settled with Brown, Smith, and Correct Care Solutions.

        Subsequently, Defendants Bolton, Cox, and Louisville-Jefferson County Metro
Government moved for summary judgment, and to exclude portions of the expert testimony of
Dr. Glindmeyer. On March 3, 2020, the district court granted that motion for summary judgment

        7
         That nurse, Nurse Schindler, also testified that if Charles were in a solitary cell, he would have placed a
“watcher” with Charles.
 No. 20-5290             Troutman v. Louisville Metro Dep’t of Corrections                Page 8


for all defendants on all counts. The district court dismissed Stephanie’s § 1983 claims with
prejudice, declined to exercise supplemental jurisdiction over the remaining state-law claims
(thereby dismissing them without prejudice), and denied the motion to exclude as moot. The
district court found that Cox was not subjectively aware of Charles’ suicide risk, that Bolton had
not “completely abdicated” his responsibilities, and that Stephanie showed no direct causal
connection between Louisville Metro’s policies and customs and her father’s constitutional
injury. On that same day, the district court entered a final judgment in favor of Defendants Cox,
Bolton, and Louisville-Jefferson County Metro Government. On March 16, 2020, Stephanie
filed her timely notice of appeal.

                                        II. ANALYSIS

       A. Standard of Review

       “We review the district court’s grant of summary judgment de novo.” Romans v. Mich.
Dep’t of Hum. Servs., 668 F.3d 826, 835 (6th Cir. 2012) (citing Blackmore v. Kalamazoo
County., 390 F.3d 890, 894 (6th Cir 2004)). “The court shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” FED. R. CIV. P. 56(a). A “[d]efendant bears the burden of
showing the absence of a genuine dispute of material fact as to at least one essential element of
Plaintiff’s claims.” Romans, 668 F.3d at 835 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323
(1986)). A genuine dispute exists when a plaintiff presents “sufficient evidence from which a
jury could reasonably find in [her] favor.” Id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 249 (1986)). When reviewing a grant of summary judgment in favor of the defendant, we
draw all reasonable inferences in favor of the plaintiff. Id. (citing Harrison v. Ash, 539 F.3d
510, 516 (6th Cir. 2008)). In so doing, we must determine “whether the evidence presents a
sufficient disagreement to require submission to a jury or whether it is so one-sided that one
party must prevail as a matter of law.” In re Calumet Farm, Inc., 398 F.3d 555, 558-59 (6th Cir.
2005) (quoting Liberty Lobby, 477 U.S. at 251-52).
 No. 20-5290              Troutman v. Louisville Metro Dep’t of Corrections                Page 9


       We review the district court’s analysis of state law de novo. Rawe v. Liberty Mut. Fire
Ins. Co., 462 F.3d 521, 526 (6th Cir. 2006) (citing Salve Regina Coll. v. Russell, 499 U.S. 225,
231, (1991)).

       B. Section 1983 Claim for Deliberate Indifference to Serious Medical Needs

       Troutman asserts claims under 42 U.S.C. § 1983 against Cox and Bolton for deliberate
indifference to Charles’ serious medical needs, and against the Louisville Metro Government on
its policies and procedures which allegedly were the “moving force” behind the denial of
adequate medical care for her father. To bring a claim under § 1983, a plaintiff must “identify a
right secured by the United States Constitution and the deprivation of that right by a person
acting under color of state law.” Watkins v. City of Battle Creek, 273 F.3d 682, 685 (6th Cir.
2001) (quoting Russo v. City of Cincinnati, 953 F.2d 1036, 1042 (6th Cir. 1992)).

       Though the basis for this claim for convicted prisoners arises under the Eighth
Amendment’s prohibition of cruel and unusual punishment, see Estelle v. Gamble, 429 U.S. 97,
104 (1976), for pretrial detainees like Charles, “this right to adequate medical treatment attaches
through the Due Process Clause of the Fourteenth Amendment, which affords pretrial detainees
rights ‘analogous’ to those of prisoners.” Linden v. Washtenaw County, 167 F. App’x 410, 415
(6th Cir. 2006) (quoting Watkins, 273 F.3d at 685-86). A prison official violates that right to
adequate medical treatment when he or she acts with “deliberate indifference” to a pretrial
detainee’s “serious medical needs.” Estelle, 429 U.S. at 104; see also Perez v. Oakland Cty.,
466 F.3d 416, 423 (6th Cir. 2006). Psychological needs may constitute such “serious medical
needs” particularly when those psychological needs “result in suicidal tendencies.” Horn v.
Madison Cty. Fiscal Ct., 22 F.3d 653, 660 (6th Cir. 1994). Inmates do not have a guaranteed
Eighth Amendment right “to be screened correctly for suicidal tendencies,” however, “prison
officials who have been alerted to a prisoner's serious medical needs are under an obligation to
offer medical care to such a prisoner.” Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001);
Perez, 466 F.3d at 423.

       Under our traditional analysis, the deliberate indifference standard at issue has both an
objective and subjective component. Downard for Est. of Downard v. Martin, 968 F.3d 594, 600
 No. 20-5290                 Troutman v. Louisville Metro Dep’t of Corrections                            Page 10


(6th Cir. 2020).8 Under the objective standard, a pretrial detainee must show an objectively
“sufficiently serious” medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To show
that the medical need was sufficiently serious, the plaintiff must show that the conditions of
incarceration imposed a “substantial risk of serious harm.” See Miller v. Calhoun County, 408 F.
3d 803, 812 (6th Cir. 2005) (internal citations omitted). An inmate’s “psychological needs may
constitute serious medical needs, especially when they result in suicidal tendencies.” Comstock,
273 F.3d at 703 (citing Horn, 22 F.3d at 660). A plaintiff meets the objective prong of the
Eighth Amendment analysis by showing that the inmate showed suicidal tendencies during the
period of detention or that he “posed a strong likelihood of another suicide attempt.” Perez,
466 F.3d at 424; Linden, 167 F. App’x. at 416.

         Under the subjective standard, “an inmate must show both that an official knew of her
serious medical need and that, despite this knowledge, the official disregarded or responded
unreasonably to that need.” Downard, 968 F.3d at 600 (citing Comstock, 273 F.3d at 703).
Under this standard, a plaintiff “must show both that a prison official ‘subjectively perceived
facts from which to infer substantial risk to the prisoner’ and that he ‘did in fact draw the
inference’” but disregarded that risk. Id. (citing Comstock, 273 F.3d at 703); see also Farmer,
511 U.S. at 834. The failure to alleviate a significant risk that an officer “should have perceived
but did not” is insufficient for a claim of deliberate indifference, id. at 838, but such subjective
knowledge may be inferred from the fact that a pretrial detainee’s “substantial risk” of harm was
“obvious.” Id. at 842.

         For prison suicide cases, the subjective standard requires that it was “obvious that there
was a ‘strong likelihood’ that an inmate would attempt suicide.” Downard, 968 F.3d at 600
(quoting Gray v. City of Detroit, 399 F.3d 612, 616 (6th Cir. 2005)). It is insufficient to show
that an official “acted with deliberate indifference to some possibility of suicide, or even a
likelihood of suicide.” Galloway v. Anuszkiewicz, 518 F. App’x 330, 336 (6th Cir. 2013)
(emphasis in original). This distinction is critical “because a finding of deliberate indifference

         8
          Plaintiffs and their amici assert that we should adopt the standard used by the Second, Seventh, and Ninth
Circuits which applies Kingsley v. Hendrickson, 576 U.S. 389 (2015) to claims of inadequate medical treatment
claims raised by pretrial detainees. This case does not present the opportunity to do so, though the question remains
open whether Kingsley applies beyond excessive-force claims.
 No. 20-5290             Troutman v. Louisville Metro Dep’t of Corrections                 Page 11


requires a sufficiently culpable state of mind, which the Supreme Court has equated with
criminal recklessness.” Id. (citing Weaver v. Shadoan, 340 F.3d 398, 410 (6th Cir. 2003)). The
official’s “state of mind must evince ‘deliberateness tantamount to intent to punish.’” Miller,
408 F.3d at 813 (quoting Horn, 22 F.3d at 660).

       Knowledge of the “strong likelihood” of suicide is a “question of fact subject to
demonstration in the usual ways, including inference from circumstantial evidence.” Farmer,
511 U.S. at 842. Demonstrating such knowledge is a “high bar” and typically requires evidence
that the inmate was already on suicide watch, previously attempted suicide under similar
conditions, or recently expressed a desire to self-harm. Downard, 968 F.3d at 601 (citing
Grabow v. County of Macomb, 580 F. App’x 300, 309 (6th Cir. 2014) (collecting cases)).
Despondency after an arrest, even if coupled with other stressors like drug withdrawal, does not
itself lead to a “strong likelihood” of suicide, at least if the inmate expressly denies feeling
suicidal. Barber v. City of Salem, 953 F.2d 232, 239-40 (6th Cir. 1992); Baker-Schneider v.
Napoleon, 769 F. App’x 189, 193-94 (6th Cir. 2019); Nallani v. Wayne County, 665 F. App’x
498, 507-08 (6th Cir. 2016) (holding that inmate did not present a “strong likelihood” of suicide
because he denied feeling suicidal, despite indicating previous suicidal thoughts and a history of
self-harm).

               i. Defendant Cox

       Stephanie alleges that the district court erred in granting summary judgment in favor of
Cox because there are genuine disputes of material fact regarding (1) whether Cox reasonably
relied on the opinions of medical personnel and (2) whether Cox had subjective knowledge that
Charles was at risk of committing suicide. In response, Cox asserts that he did not believe
Charles was suicidal because a nurse previously cleared him from suicide risk. As such, Cox
argues that his reliance on a “presumably competent medical authority” absolves him from
liability for deliberate indifference. In addition to that reliance, Cox asserts that he observed “no
additional signs of suicidal ideation or behavior” following Charles’ clearance to general
population.
 No. 20-5290                 Troutman v. Louisville Metro Dep’t of Corrections                             Page 12


          We first consider the objective component of the deliberate indifference standard.
A plaintiff meets the objective component by showing that the pretrial detainee exhibited
suicidal tendencies during his or her detention or that the detainee “posed a strong likelihood of
another suicide attempt.”          Perez, 466 F.3d at 424; Linden, 167 F. App’x at 416.                        When
considering the objective component in Perez, we remarked that “past threats or attempts at
suicide are considered when determining whether an individual is suicidal” even though such
past attempts do not necessarily mean the detainee will do so again. Perez, 466 F.3d at 425.
There, we held that there was a question of fact regarding whether the decedent posed a strong
likelihood of another suicide attempt, even where the decedent “gave no indication of suicidal
intention during his final evaluation” and in fact denied any such suicidal intention. Id.

          Here, Stephanie meets the objective component insofar as her father “exhibited suicidal
tendencies” during his detention. Charles first attempted suicide on November 14. Such an
attempt itself exhibits suicidal tendencies sufficient to meet the objective component. See, e.g.,
Collins v. Seeman, 462 F.3d 757, 760 (7th Cir. 2006). Even though that past attempt did not
necessarily demonstrate that Charles would re-attempt suicide, we have previously held that a
prior attempt alone is sufficient to raise a dispute as to the objective component. Perez, 466 F.3d
at 425.       In addition to the attempt, Charles exhibited numerous other suicide risk factors
according to the factors set forth by Defendants’ own witness, Dr. Smith. In addition to a prior
suicide attempt, Dr. Smith testified that other suicide risk factors include: (1) a history of alcohol
and substance abuse, (2) feeling of hopelessness, (3) impulsive or aggressive tendencies,
(4) isolation,9 (5) access to methods for suicide, (6) a history of mental illness, particularly
clinical depression, and (7) prior traumatic brain injuries.



          9
           The Supreme Court, as far back as 1890, has “expressed concern about the mental anguish caused by
solitary confinement.” Apodaca v. Raemisch, 139 S. Ct. 5, 6 (2018) (Sotomayor, J., writing respecting the denial of
writ of certiorari) (citing In re Medley, 134 U.S. 160 (1890)). In Medley, the Supreme Court wrote that “experience
demonstrated that there were serious objections to [solitary confinement]. A considerable number of prisoners fell,
after even a short confinement, into a semi-fatuous condition, from which it was next to impossible to arouse them,
and others became violently insane; others, still, committed suicide, while those who stood the ordeal better were
not generally reformed, and in most cases did not recover sufficient mental activity to be of any subsequent service
to the community.” In re Medley, 134 U.S. at 168; see also Davis v. Ayala, 576 U.S. 257, 289 (2015) (Kennedy, J.,
concurring) (citing Stuart Grassian, Psychiatric Effects of Solitary Confinement, 22 WASH. U. J. L. & POL’Y 325
(2006) (describing side effects of solitary confinement as anxiety, panic, withdrawal, hallucinations, self-mutilation,
and suicidal thoughts and behaviors)). One study found that “[i]nmates punished by solitary confinement were
 No. 20-5290                 Troutman v. Louisville Metro Dep’t of Corrections                             Page 13


         Charles exhibited each of these suicide risk factors: (1) he showed a history of drug
abuse, including use up to the day of his imprisonment; (2) in interactions with staff and
telephone calls with Stephanie, Charles repeatedly showed hopelessness at his pending charges
and possible prison time, and the intake nurse specifically noted Charles showed such signs;
(3) he showed impulsive or aggressive tendencies in two disciplinary infractions in only a few
days, one verbal and one physical altercation;10 (4) he was isolated when placed in solitary
confinement on November 24; (5) he had access to the means to commit suicide by his
placement in a barred cell with bedsheets; (6) the intake nurse noted Charles exhibited signs of
depression and shame; and (7) Charles had a previous traumatic brain injury. Given Charles’
recent suicide attempt and the litany of suicide risk factors present in the summary judgment
record, that record reveals a genuine dispute of material fact regarding whether Charles exhibited
a “serious medical need” insofar as there was a “strong likelihood” that he would attempt
suicide. Downard, 968 F.3d at 600.

         Considering next the subjective component, we have previously held that a plaintiff
demonstrated deliberate indifference sufficient to overcome a motion for summary judgment
when “a prison official moved an inmate from suicide watch even though the official knew the
inmate threatened and attempted suicide on several occasions within the same month in jail and
had previously been placed on behavior and suicide watches during multiple prior incarcerations
at the same jail.” Grabow, 580 F. App’x at 308–09 (citing Perez, 466 F.3d at 424-26). In Perez,
the official decided to move the detainee into single-cell housing without first requesting a
medical judgment from the jail doctor as to whether that placement was appropriate for the
inmate, particularly where the official knew of prior suicide attempts. Perez, 466 F.3d at 425. In
addition to his prior suicide attempts, the official also knew that the detainee was refusing to take
his medication and “was experiencing problems getting along with other inmates.” Id. We
noted that the evidence was not conclusive as to the subjective deliberate indifference—


approximately 6.9 times as likely [as those in general population] to commit acts of self-harm” after controlling for
length of jail stay. Tatos Kaba et al., Solitary Confinement and Risk of Self-Harm Among Jail Inmates, 104 AM. J.
PUB. HEALTH 442, 445 (2014).
         10
           To the extent a suicide attempt is an act of impulsivity or aggression, Charles also reported to the intake
nurse of previous suicide attempts that very year.
 No. 20-5290                 Troutman v. Louisville Metro Dep’t of Corrections                             Page 14


particularly where the detainee explicitly expressed no suicidal ideation—but held that the
evidence nonetheless raised a genuine issue of material fact whether the official “demonstrated
deliberate indifference by disregarding a risk of known serious harm to [the detainee] by making
housing decisions for him without consulting a medical professional.” Id. at 426.

         The facts here are similar; a reasonable jury could find that Cox was subjectively aware
of the substantial risk to Charles. Cox knew of Charles’ suicide attempt in booking. Cox knew
that placing Charles in solitary confinement “harbor[ed] a risk” given Charles’ prior suicide
attempt. Cox knew that barred solitary cells presented a risk of suicide to the extent they
provided detainees with means of suicide. Cox knew that he at least needed to get verbal
clearance from medical before placing Troutman in a single barred cell. Indeed, in XJail, Cox
wrote “INMATE MOVED TO H5D9 PENDING DISCIPLINARY.                                            NOTIFIED NURSE
BROWN OF SINGLE CELL USE AND WAITING TO HERE [sic] BACK FROM MEDICAL
ON THAT.” Yet despite that knowledge, and despite his own statement that he was waiting to
hear back from medical, Cox did not wait to receive confirmation—written or verbal—from
medical allowing Cox to place Charles in a barred single cell. Instead, Cox disregarded his
knowledge of the serious risk and placed Charles in a single, barred cell where Charles took his
life. Cox’s failure to follow the jail policy of waiting to receive clearance from medical may
itself be considered as circumstantial evidence of Cox’s subjective knowledge. Bonner-Turner v.
City of Ecorse, 627 F. App’x 400, 407 (6th Cir. 2015).11

         Taken together, these facts raise a genuine dispute as to whether Cox knew or understood
there to be a “strong likelihood” that Charles would commit suicide if placed in solitary
confinement. Downard, 968 F.3d at 600 (describing the “strong likelihood” standard and noting
that evidence of a previous suicide attempt may suffice to show subjective knowledge).12

         11
           To satisfy the clearance policy, an officer must “contact medical, medical has to contact [the officer] back
and say this inmate is cleared for a single cell.” There is no dispute that in this case, medical did not contact Cox
back before Cox moved Charles to the single cell.
         12
            The district court distinguishes this case from Linden, in which we found that a reasonable jury could
have found the defendant officer deliberately indifferent given the “numerous inconsistent and improbable elements
within [the officer’s] testimony and his intimate involvement with the events culminating in [the decedent’s]
suicide.” Linden, 167 F. App’x at 424. The district court contrasted Cox’s involvement here, explaining that, unlike
the defendant officer in Linden, Cox was only “peripherally involved in Charles’s case as a classification officer,
moving Charles throughout the jail complex.” The relevant defendant in Linden, however, was himself also a
 No. 20-5290                 Troutman v. Louisville Metro Dep’t of Corrections                             Page 15


This evidence—Cox’s knowledge of the risks and disregard thereof—raises a genuine issue of
material fact as to whether he demonstrated deliberate indifference by placing Charles in solitary
confinement without hearing back from medical. Perez, 466 F.3d at 426. This, of course, is not
conclusive evidence of deliberate indifference; rather “the evidence presents a sufficient
disagreement to require submission to a jury . . . .” Calumet Farm, 398 F.3d at 558-59.

         We note that Cox’s reliance argument—that he reasonably relied on the medical
judgment that Charles no longer presented a suicide risk—does not make summary judgment
appropriate. In Perez, the prison official proffered a similar argument—asserting that the official
relied on a doctor’s assessment that the detainee was not suicidal—but we found that such
reliance was ineffective when the doctor made the assessment ten days prior to the official’s
decision to move the inmate. Perez, 466 F.3d at 425. We also noted that “the situation did not
remain stable between” the date of the doctor’s assessment and the date the jail official moved
the detainee to a single cell, considering that the detainee refused to take medication and began
experiencing problems with other inmates. Id.

         The same is true here. The situation did not remain stable between Charles’ initial
clearance from medical on November 17 and his suicide on November 24. For one, Charles, like
the detainee in Perez, was “experiencing problems getting along with other inmates” in that he
was involved in two separate altercations, the final of which merited his removal to isolation. Id.
Further, Charles was cleared “from detox and for GP,” i.e., general population.                             Medical
clearance to return Charles to general population is not the same as medical clearance to place
Charles—who recently attempted suicide—in solitary confinement with access to bedsheets and
barred windows. A jury may find that such clearance “for GP” does not shelter Cox from a
claim that he was deliberately indifferent in moving Chares to solitary.13 Indeed, Cox’s own


classification officer. Id. at 423. The officer there knew of the decedent’s suicidal tendencies (as did Cox, who was
present for the suicide attempt and input that attempt into XJail), and the officer there nonetheless moved the
decedent into maximum security after the decedent had an altercation with another inmate (as did Cox, who moved
Charles to solitary confinement after an altercation with another inmate). Id. We see no reason to hold, at this point,
that Cox’s involvement with Charles was any less “intimate” than was the defendant officer’s involvement with the
decedent in Linden.
         13
            Defendants assert that Cox “relied upon the medical assessment that [Charles] could be transferred to a
single cell.” Nowhere in the record can we find any such clearance to a single cell.
 No. 20-5290             Troutman v. Louisville Metro Dep’t of Corrections                Page 16


actions before moving Charles to solitary contradict his argument that he relied on a previous
medical assessment that Charles was free for placement anywhere in the jail. Cox himself noted
in jail records that he was waiting to hear back from medical to move Charles to a single barred
cell.

        On appeal Cox argues that he relied on the initial medical clearance, but jail records (and
his deposition testimony) reveal that he himself was waiting on a new assessment from medical
regarding Charles’ placement in solitary.         If Charles were relying on a previous medical
assessment, he would have no need to wait on a new one. Like the testimony of the defendant
classification officer in Linden, 167 F. App’x at 424, such inconsistent testimony at minimum
raises a genuine dispute as to whether Charles’ reliance was reasonable such that he did not
“disregard” a known serious medical risk. The evidence regarding Cox’s subjective awareness is
not “so one-sided” that Cox must prevail as a matter of law. Calumet Farm, 389 F.3d at 558-59.
Accordingly, we reverse the district court’s granting summary judgment in favor of Cox.

               ii. Defendant Bolton

        Stephanie next argues that the district court erred in granting summary judgment in favor
of Defendant Bolton, the jail warden. Though Bolton was not involved in the events leading up
to Charles’ suicide, Stephanie asserts that Bolton abandoned the duties of his position, in the face
of actual knowledge of the risk of suicide by “fail[ing] to establish policies that would protect
inmates at risk of suicide from harm, [fail]ing to train and supervise his staff on how to protect
inmates at risk of suicide from harm, and fail[ing] to act on the recommendation that would have
effectively mitigated the risk posed by the single barred isolation cells.” Defendants respond that
Bolton cannot be found deliberately indifferent because there is no allegation that he “completely
abdicated” any of his responsibilities but rather merely allegations that he inadequately took
steps to mitigate the risk of detainee suicide.

        A supervisor may not be found liable under 42 U.S.C. § 1983 based on a respondeat
superior theory. Winkler v. Madison County, 893 F.3d 877, 898 (6th Cir. 2018) (citing Bellamy
v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984)). A supervisor may, however, be liable if he or she
“abandon[s] the specific duties of [his or her] position . . . in the face of actual knowledge of a
 No. 20-5290             Troutman v. Louisville Metro Dep’t of Corrections                Page 17


breakdown in the proper workings of the department.” Id. (citing Taylor v. Mich. Dep’t of Corr.,
69 F.3d 76, 81 (6th Cir. 1995)). The supervisor must have abdicated his or her job responsibility,
and the “active performance of the [supervisor’s] individual job function” must have directly
resulted in the constitutional injury. Gregory v. City of Louisville, 444 F.3d 725, 752 (6th Cir.
2006) (emphasis in original). At minimum a plaintiff “must show that a supervisory official at
least implicitly authorized, approved[,] or knowingly acquiesced in the unconstitutional conduct
of the offending subordinate.” Bellamy, 729 F.3d at 421. The supervisor need not have known
of the substantial risk to the injured party but rather must have possessed knowledge of potential
danger to a particular class of persons. Taylor, 69 F.3d at 81.

       Two cases highlight the extent to which the supervisor must have been personally
responsible for the constitutional injury for § 1983 liability to apply. In Taylor, the warden was
personally responsible for transferring all prisoners, but he (1) was aware that “his direct
designees were redelegating his authority over transfers to lower echelon prison staff without any
explicit authorization to do so,” (2) was unsure of his own transfer procedures, and (3) “had no
review procedures to determine whether his authority was being abused.” Id. at 80. Given those
factors, “a reasonable jury could conclude that [the warden’s] own testimony indicates that the
operating procedures in reviewing and authorizing transfers were defective and that [the warden]
was aware of his subordinates’ failure to review prison files before authorizing a transfer.” Id.
In other words, the warden actively abandoned his specific duties in the face of actual knowledge
that his department was not properly working, and this abandonment directly led to the harm at
issue. See Winkler, 893 F.3d at 898. In another case in which we held a supervisor liable under
§ 1983, the supervisor defendant personally ignored the inmate’s complaint that he was not
receiving his tuberculosis medicine. Hill v. Marshall, 962 F.2d 1209, 1213 (6th Cir. 1992).
Moreover, the defendant had previously referred other inmates’ complaints to the head nurse
despite knowing that the nurse was “wrongly altering and destroying some of the inmates’
prescriptions.” Id. We therefore found that the defendant “personally had a job to do, and he did
not do it,” thus violating the plaintiff’s Eight Amendment rights. Id. (emphasis in original).

       Stephanie does not claim that Bolton encouraged a specific incident of misconduct,
directly participated in that misconduct, or abandoned the specific positions of his duty in the
 No. 20-5290             Troutman v. Louisville Metro Dep’t of Corrections              Page 18


fact of actual knowledge of a breakdown in the proper workings of the jail. Bellamy, 729 F.2d at
421; Taylor, 69 F.3d at 81. Rather, Stephanie claims that Bolton inadequately performed his
responsibilities—for instance, by failing to put in writing the policy of requiring medical
clearance before transfer to solitary—but such allegations of inadequate performance fall short of
the requirements to impose supervisory liability. Winkler, 893 F.3d at 899 (distinguishing
allegations of inadequate performance from complete abdication of responsibility). Indeed, there
was a standing “no bars” policy in place that medical would place on an inmate’s XJail if
medical determined the inmate was a suicide risk. Even if we are to assume a “breakdown in the
proper workings” of this policy—which is plausible, considering the suicide at issue here—
Stephanie does not allege that Bolton knew the policy was not working and nonetheless
completely abdicated his responsibilities. She has not shown that Bolton “either encouraged the
specific incident of misconduct or in some other way directly participated in it” nor has she
shown that Bolton “at least implicitly authorized, approved, or knowingly acquiesced in the
unconstitutional conduct of the offending officers.” Hays v. Jefferson County, 668 F.2d 869, 874
(6th Cir. 1982); see also Nallani, 665 F. App’x at 512. Rather, Stephanie claims that Bolton
inadequately performed his duties, but such claims are insufficient for § 1983 supervisory
liability. Winkler, 893 F.3d at 899.

       Accordingly, we affirm the district court’s grant of summary judgment in favor of
Defendant Bolton.

               iii. Louisville Metro Government

       Finally, Stephanie seeks to hold the Louisville Metro Government liable because its
“policies and procedures were the moving force behind the denial of adequate medical care to
Mr. Troutman.” She argues first that Bolton, as an official with final decision-making authority,
failed to ensure that LMDC operated with adequate policies, training, and supervision, and that
he failed to adopt a recommendation that he make bars inaccessible in solitary cells. She also
argues that Louisville Metro Government is liable based on a custom of inaction insofar as the
pattern of suicides put the municipality on notice that the failure to correct the problem would
place future inmates at risk of harm. Finally, she argues that inadequate policies, training, and
supervision were the “moving force” behind Charles’ suicide.
 No. 20-5290             Troutman v. Louisville Metro Dep’t of Corrections                  Page 19


       A municipality “cannot be held liable under § 1983 for an injury inflicted solely by its
employees or agents.” Gregory v. Shelby County, 220 F.3d 433, 441 (6th Cir. 2000) (citing
Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978)). Rather, a municipality may be liable
under § 1983 “only where its policies are the ‘moving force [behind] the constitutional
violation.’” City of Canton v. Harris, 489 U.S. 378, 389 (1989) (quoting Monell, 436 U.S. at
694). Such liability “must rest on a direct causal connection between the policies or customs of
the city and the constitutional injury to the plaintiff; ‘[r]espondeat superior or vicarious liability
will not attach under § 1983.’” Gray, 399 F.3d at 617 (quoting Canton, 489 U.S. at 385). A
municipality may be liable under an inadequate training theory “where the risks from its decision
not to train its officers were ‘so obvious’ as to constitute deliberate indifference to the rights of
its citizens.” Id. at 618. In the prison suicide context, our “case law imposes a duty on the part
of municipalities to recognize, or at least not to ignore, obvious risks of suicide that are
foreseeable. Where such a risk is clear, the municipality has a duty to take reasonable steps to
prevent the suicide.” Id.

       However, “[v]ery few cases have upheld municipal liability for the suicide of a pre-trial
detainee,” id., and our cases clearly distinguish between deliberate indifference and negligence.
Id. at n.1 (“Deliberate indifference remains distinct from mere negligence. Where a city does
create reasonable policies but negligently administers them, there is no deliberate indifference
and therefore no § 1983 liability.”); see also Molton v. City of Cleveland, 839 F.2d 240, 247 (6th
Cir. 1988). In Molton, we held a municipality could not be held liable where there was no
showing that the municipality’s policymakers—as opposed to the individual officers directly
involved in the inmate’s suicide—ignored a known or apparent risk; while those policymakers
may have been negligent, “[n]egligence does not establish a § 1983 claim.” Molton, 839 F.3d at
246-47 (citing Estelle, 429 U.S. at 105-06).

       If the plaintiff fails to establish a constitutional violation by any individual officer, the
municipality itself cannot be held liable under § 1983. Watkins, 273 F.3d at 687. That is to say,
“where there exists no constitutional violation for failure to take special precautions to prevent
suicide, then there can be no constitutional violation on the part of a local government unit based
on its failure to promulgate policies and to better train personnel to detect and deter jail
 No. 20-5290             Troutman v. Louisville Metro Dep’t of Corrections                  Page 20


suicides.” Crocker ex rel. Est. of Tarzwell v. County of Macomb, 119 F. App’x 718, 724 (6th
Cir. 2005) (citing Barber, 953 F.2d at 240). Therefore, liability must rest, if at all, on the actions
of Cox in the context of the municipality’s policy, since we find that only Cox disputably
violated Charles’ constitutional rights. See Perez, 466 F.3d at 431.

       We agree with the district court in granting summary judgment in favor of the Louisville
Metro Government. Stephanie’s allegations against the municipality may support the conclusion
that it was negligent, but a “finding of negligence does not satisfy the deliberate indifference
standard.” Id. (citing Gray, 399 F.3d at 618 n.1; Molton, 839 F.2d at 246). Our holding that Cox
was arguably deliberately indifferent rests in large part on his failure to follow the prison’s
policy regarding obtaining clearance from medical staff before placing an inmate in solitary
confinement. That is to say, underlying our finding of potential liability on Cox is a finding that
Cox deliberately ignored jail policy; Stephanie’s arguments suggest that if another employee had
properly followed the jail’s policy, then Charles’ suicide could have been prevented. In Perez,
we found a similar tension between the arguments against an individual officer and against the
municipality. Id. at 432. There, the plaintiff argued that placing the decedent in a single cell
before his suicide “wholly disregarded jail policy” which requires such inmates indicating
potentially suicidal behavior be placed in a “multiple cell with appropriate supervision.” Id.
Though we found that the individual officer was arguably deliberately indifferent in his disregard
of the risk of moving the decedent into solitary, see id. at 425, we found that those same
arguments counseled against finding the municipality liable. Id. at 432. In other words, the
arguments against the individual officer—that he failed to follow jail policy—itself implies the
existence of a policy which, if followed adequately, would have prevented the suicide. See also
Linden, 167 F. App’x at 420 (“It appears Plaintiff cannot decide whether the policies or their
execution was at fault.”).

       Here, the municipality did have policies in place. It is plausible that the municipality was
negligent in enacting and enforcing those policies, but “[d]eliberate indifference remains distinct
from mere negligence. Where a city does create reasonable policies, but negligently administers
them, there is no deliberate indifference and therefore no § 1983 liability.” Perez, 466 F.3d at
430. Stephanie has not shown that “through its deliberate conduct, the municipality was the
 No. 20-5290                 Troutman v. Louisville Metro Dep’t of Corrections                            Page 21


‘moving force’ behind the injury alleged.” Gregory, 220 F.3d at 442. She has not shown “that
the municipal action was taken with the requisite degree of culpability” nor has she demonstrated
“a direct causal link between the municipal action and the deprivation of federal rights.” Id.
(citing Board of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 405 (1997)). Rather, she
points to things that the municipality could have done to prevent the suicide, but “[i]n virtually
every instance where a person has had his or her constitutional rights violated by a city
employee, a § 1983 plaintiff will be able to point to something the city ‘could have done’ to
prevent the unfortunate incident.” Gray, 399 F.3d at 619 (quoting Canton, 489 U.S. at 392).

         Moreover, “[p]retrial detainees do not have a constitutional right for cities to ensure,
through supervision and discipline, that every possible measure be taken to prevent their suicidal
efforts.” Id. Though we find that Cox was arguably deliberately indifferent in executing jail
policies, such a finding of individual liability cannot—without more—support a finding of
municipal liability because a municipality “cannot be held liable under § 1983 for an injury
inflicted solely by its employees or agents.” Gregory, 220 F.3d at 441 (citing Monell, 436 U.S.
at 694).14 The facts here are tragic, and we have written before to note the troubling statistics
regarding suicides in jail, see Grabow, 580 F. App’x at 313 (Donald, J., concurring), but
deliberate indifference is a “stringent standard of fault,” Perez, 466 F.3d at 430, and under that
stringent standard, “[v]ery few cases have upheld municipal liability for the suicide of a pre-trial
detainee.” Gray, 399 F.3d at 618. So too here, where the evidence shows that one of the
municipality’s officers was at least arguably deliberately indifferent but does not show that the
“deliberate conduct” of the municipality was itself a “moving force” behind the violation of
Charles’ constitutional rights, nor that there is a “direct causal connection” between the
municipality’s policies or customs and Charles’ constitutional injury. Gregory, 220 F.3d at 442;
Gray, 399 F.3d at 617.


         14
           To the extent Stephanie seeks to hold the municipality liable on a failure-to-adequately-train theory, such
“[i]nadequate training of officers may serve as a basis for liability under § 1983 only where the failure to train
amounts to deliberate indifference to the rights of individuals with whom the officers come into contact.” Tarzwell,
119 F. App’x at 724 (citing Canton, 489 U.S. at 388). We reiterate that the facts here support a finding that the
municipality was negligent—for example, negligent in ensuring sufficient training such that employees like Cox
adequately carried out jail policies—but such negligence on the part of the municipality cannot form the basis of
§ 1983 liability. Molton, 839 F.2d at 247.
 No. 20-5290            Troutman v. Louisville Metro Dep’t of Corrections                Page 22


       Accordingly, we affirm the district court’s grant of summary judgment in favor of the
Louisville Metro Government.

       C. State Law Claims

       Finally, Stephanie asserts that the district court erred in declining to exercise
supplemental jurisdiction over the state law claims for gross negligence and wrongful death. The
district court declined such jurisdiction because it dismissed all of Stephanie’s federal claims.
Because we have revived some of her federal claims, it is appropriate to reinstate the state-law
claims to the extent they are relevant to the remaining federal claims against Cox. See Glazer v.
Chase Home Fin. LLC, 704 F.3d 453, 465 (6th Cir. 2013) (distinguished on other grounds).

                                      III. CONCLUSION

       Because there remains a genuine dispute concerning whether Defendant Cox was
deliberately indifferent, we reverse the district court’s grant of summary judgment in favor of
him, as well as reinstate the state-law claims to the extent they are relevant to Cox. As to Bolton
and the Louisville Metro Government, we affirm.